                 Case 2:20-cv-01558-JLR Document 11 Filed 04/12/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JOSHUA DAVID LAMBERT,

 9                             Plaintiff,                 Case No. C20-1558 JLR-MAT

10          v.                                            ORDER ADOPTING REPORT AND
                                                          RECOMMENDATION
11   MARY KAYE WELLER,

12                             Defendant.

13

14          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record, the

16   Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation;

18          (2)     Plaintiff’s motion to amend the complaint (Dkt. 9) is GRANTED;

19          (3)     Plaintiff’s motion to voluntarily dismiss Counts 1 and 2 (Dkt. 8) as set forth in the

20   original and amended complaint is GRANTED; and,

21          (4)     Plaintiff’s remaining federal claims (Claims 3 and 6) in his amended complaint

22   (Dkt. 9-1) are DISMISSED without prejudice pursuant to 28 U.S.C. §§ 1915A(a) and 1915(e)(2),

23   for failure to state a claim upon which relief may be granted;



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
              Case 2:20-cv-01558-JLR Document 11 Filed 04/12/21 Page 2 of 2




 1          (5)    The Court declines to exercise jurisdiction over the remaining state law claims

 2   (Claims 4, 5, 7) in plaintiff’s amended complaint (Dkt. 9-1) and those claims are DISMISSED

 3   without prejudice; and

 4          (6)    The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.

 5          Dated this   12th     day of     April                  , 2021.

 6

 7                                                          A
                                                          JAMES L. ROBART
 8                                                        United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
